COURT OF APPEALS OF VIRGINIA


Present:  Judge Annunziata, Senior Judge Duff and
          Retired Judge Kulp ∗
Argued at Alexandria, Virginia


DON WILSON, S/K/A
 DONALD CORDELL WILSON
                                         MEMORANDUM OPINION ∗∗ BY
v.   Record No. 2255-99-4                  JUDGE JAMES E. KULP
                                               MAY 9, 2000
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                  Benjamin N. A. Kendrick, Judge

           Clark E. Brodersen for appellant.

           Steven A. Witmer, Assistant Attorney General
           (Mark L. Earley, Attorney General, on brief),
           for appellee.


     Don Wilson, s/k/a Donald Cordell Wilson (appellant), was

tried and convicted by a jury in the Circuit Court of Arlington

County (trial court) on the charge of abduction.    On appeal, he

contends the trial court erred when it admitted evidence regarding

a prior altercation between him and the victim.    Finding no error,

we affirm the judgment of the trial court.




     ∗
       Retired Judge James E. Kulp took part in the consideration
of this case by designation pursuant to Code § 17.1-400,
recodifying Code § 17-116.01.
     ∗∗
       Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
                              Background

     Michelle Robinson met appellant on October 24, 1997, and the

two began dating shortly thereafter.    She testified that their

relationship changed following a February 1998 argument during

which, in the presence of Robinson's son D.R., appellant threw a

trash can at her head. 1   The trial court admitted this evidence

over appellant's objection.    Robinson was not harmed in the

incident and continued to date appellant, but he was no longer

allowed in her residence.

     Around 9:30 p.m. on April 8, 1998, Robinson went to Mary

Savoy's residence on Rolfe Street in Arlington.    Sometime that

evening, Robinson's youngest son called from home.    He reported

that someone kept calling from the telephone at the front door of

their apartment building.    Robinson checked her voice mail and

there were twenty-two messages from appellant, including one in

which appellant threatened Robinson with bodily harm.    Later that

night, someone called Savoy's apartment and, disguising his voice

as Robinson's son Michael, asked that Savoy send Robinson outside.




     1
       In his brief, appellant contends Robinson testified that
appellant threw the trash can at her son. Robinson stated,
however, that appellant "threw a trash can . . . at my head with
my son, which was nine years old, D.R. was with me." She
testified during cross-examination that D.R. was standing next
to her when appellant threw a trash can at her head. There was
no evidence that appellant targeted or struck Robinson's son
with the trash can.


                                - 2 -
       Robinson left Savoy's apartment around 2:45 a.m. and was

walking home when appellant jumped out from behind some bushes.

He accused Robinson of being unfaithful and ordered her to

accompany him.    When Robinson refused, appellant grabbed her and

began pushing her toward his car.    Robinson ran screaming to a

nearby apartment building and knocked on a door for assistance.

Appellant pursued Robinson and was able to force her into his car.

She escaped, however, and ran toward Cindy Mohammed's apartment

building.   She screamed for help and rang doorbells to get

assistance.   She grabbed onto a railing when appellant approached,

but appellant was able to pull her away and force her into his

car.

       Robinson testified that she escaped once more, but appellant

again forced her into his car.    Appellant then drove down Rolfe

Street, where they encountered police officers who had arrived in

response to a report of a man assaulting a woman.   When appellant

stopped the car, Robinson fled the vehicle and ran up to Officer

Adams.

       Robinson testified that she had fallen and scraped her knees

earlier when appellant was pushing her toward the car.   She

further testified that she broke a fingernail while struggling

with appellant.   Adams confirmed that Robinson was bleeding from

abrasions on her knees and that one of Robinson's fingernails was

coming off.   Robinson denied using any drugs that night and denied

telephoning appellant from Savoy's apartment.

                                 - 3 -
      Cindy Mohammed testified that in the early morning hours of

April 9, 1998, she was awakened by a woman screaming for help.

She looked out one of her windows and saw a woman holding onto a

railing from which a man was trying to pull her.   The man finally

forced the woman from the railing and threw the woman to the

ground.   Mohammed overheard the man tell the woman "be quiet, if

you scream again, I am going to kill you."   Mohammed called the

police to report the incident.

      Appellant testified that Robinson called him at 2:00 a.m. on

April 9, 1998.    He said she admitted using drugs and asked him to

come get her.    Appellant stated he refused, but that Robinson

called him an hour later, at which time he agreed to come pick her

up.   Appellant denied forcing Robinson into his car and denied

leaving twenty-two messages on her voice mail.

                               Analysis

      Appellant contends the prejudice caused by Robinson's

testimony about the February trash can incident outweighed the

probative value of that evidence.    He asserts that the trial court

committed reversible error by admitting this evidence.

                Evidence of other crimes or bad acts is
           inadmissible if it is offered merely to show
           that the defendant is likely to have
           committed the crime charged. However, such
           evidence is admissible if it tends to prove
           any element of the offense charged, even
           though it also tends to show that the
           defendant is guilty of another crime.




                                 - 4 -
Goins v. Commonwealth, 251 Va. 442, 462, 470 S.E.2d 114, 127

(1996) (citations omitted).   Evidence of a defendant's prior bad

acts is admissible "to show the conduct and feeling of the

accused toward his victim, or to establish their prior

relations."   Sutphin v. Commonwealth, 1 Va. App. 241, 245, 337
S.E.2d 897, 899 (1985); see Morse v. Commonwealth, 17 Va. App.
627, 632, 440 S.E.2d 145, 148 (1994) (holding that prior acts of

violence by defendant in demanding sex from the victim were

relevant in proving that the intercourse leading to the marital

sexual assault charge occurred as a result of a threat of

force).

     "In addressing the admissibility of other crimes evidence

the court must balance the probative value of the evidence of

the other offenses and determine whether it exceeds the

prejudice to the accused.   The court's weighing of these factors

is reviewable only for clear abuse of discretion."   Pavlick v.

Commonwealth, 27 Va. App. 219, 226, 497 S.E.2d 920, 923-24

(1998) (en banc) (citations omitted).   Likewise, whether

evidence of prior bad acts is too remote in time to be relevant

is left to the discretion of the trial court.   See Collins v.

Commonwealth, 226 Va. 223, 230, 307 S.E.2d 884, 889 (1983).

     The Commonwealth had the burden of proving that appellant

forcibly seized and transported Robinson.   See Code § 18.2-47

(defining abduction).   The February trash can throwing incident

was relevant because it revealed the nature of the relationship

                               - 5 -
between appellant and Robinson.   This relatively recent incident

tended to prove that appellant would use violence against

Robinson if he was unhappy with her.   Accordingly, the trial

court did not abuse its discretion in admitting this evidence. 2

Moreover, given the weight of the evidence against appellant and

the relatively mild nature of the February incident, any error

in admitting the evidence was harmless.   See Lavinder v.

Commonwealth, 12 Va. App. 1003, 1005, 407 S.E.2d 910, 911 (1991)

(en banc) (holding that non-constitutional error is harmless

when it plainly appears from the record that the defendant had a

fair trial and that substantial justice was reached).

     For the reasons stated above, the judgment of the trial court

is affirmed.

                                                        Affirmed.




     2
       Appellant argues that, to be admissible, the prior bad act
must be similar in character to the current offense. We express
no opinion on the merits of this argument, but find that
appellant's assaultive behavior of throwing the trash can was
similar in character to the violence accompanying the abduction.

                              - 6 -